Citation Nr: 1539301	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, with subsequent Army Reserve and National Guard service.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened the issues of service connection for a bilateral knee disability and a bilateral foot disability.  The rating decision denied the claims on the merits.

When this case was previously before the Board in November 2014, the Board addressed the claims on their merits, rather than considering whether to reopen them as previously denied claims.  38 C.F.R. § 3.156(c) (2015).  The Board remanded the issues for additional development.  

Pursuant to that development, a May 2015 rating decision granted service connection for bilateral pes planus and a right knee disability.  A May 2015 supplemental statement of the case (SSOC) denied service connection for a left knee disability and bilateral plantar fasciitis.  

The issue of entitlement to service connection for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran has a left knee disability. 

CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice for direct service connection was provided in a December 2011 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the transcript of a December 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Board's November 2014 remand found that a February 2012 VA examination was inadequate.  As a result, VA obtained a Disability Benefits Questionnaire (DBQ) in April 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2015 DBQ is more than adequate, as it reflects a review of the Veteran's history, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has a left knee disability as a result of parachute jumps during active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a left knee disability.  The evidence does not show that the Veteran has this disability.  

The Board is aware that a September 1981 DA Form 1307 shows that the Veteran's last parachute jump was in September 1981, approximately nine months before his separation from active service.  This corroborates his repeated contention that his jump status was terminated prematurely due to knee and foot injuries he incurred while parachuting.  In addition, service treatment records show that the Veteran complained of the knee in August 1987.

However, the April 2015 DBQ identifies a current right knee diagnosis but no left knee diagnosis.  The DBQ reveals that an April 2015 VA radiographic examination of the Veteran's left knee was normal.  The VA examiner notes that there was no objective evidence to support a diagnosis of left knee degenerative traumatic arthritis, and therefore it was less likely than not that the Veteran's left knee degenerative/traumatic arthritis condition was due to military service.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results, and refers to the current radiological findings showing that the Veteran's left knee was normal.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); see Prejean v. West, 13 Vet. App. 444 (2000).

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a left knee disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  The evidence demonstrates that the Veteran is not entitled to service connection for a left knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disability is denied.  


REMAND

The issue of entitlement to service connection for bilateral plantar fasciitis requires additional development.  

The April 2015 DBQ contains a medical opinion regarding the etiology of the Veteran's claimed bilateral plantar fasciitis.  However, the medical opinion appears to have a transcription error as the sentence containing the pertinent finding is incomplete.  As a result, the medical opinion is inadequate and clarification is needed.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Moreover, the development requested by the Board's November 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the April 2015 DBQ (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence in the eFolders, the medical history (including that set forth above), and the April 2015 DBQ, the examiner is asked to restate his or her medical opinion as to whether it is at least as likely as not (50 percent or more likelihood) that any current plantar fasciitis of either foot is causally related to the Veteran's claimed in-service parachuting injuries and/or any of the foot complaints reflected in his service medical records.

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


